UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7703


LARRY ROBINSON,

                  Plaintiff - Appellant,

          v.

MRS. LAUGHDIN, Record Room Supervisor; MRS. GREEN, Record
Room Supervisor; MRS. REEDY, Record Room Assistant; JANE
DOE,   Record   Room Supervisor;   JANE  DOE,   Record  Room
Assistant; JANE DOE, Record Room Assistant; JANE DOE, Record
Room Assistant,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00172-MSD-TEM)


Submitted:   February 12, 2015              Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry     Robinson       appeals    the     district       court’s      order

dismissing      his   42    U.S.C.    § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for   the     reasons    stated        by   the     district     court.

Robinson v. Laughdin, No. 2:14-cv-00172-MSD-TEM (E.D. Va. Oct.

17, 2014).      We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented        in   the   materials

before   this    court     and   argument      would    not   aid      the   decisional

process.



                                                                               AFFIRMED




                                          2